Dear Honorable Milacek,
The Attorney General is in receipt of your request for an opinion wherein you ask:
"If a school district were dissolved according to statutes in March of1968, and, if the school board of the dissolved district made a transferof property of the school district to an unincorporated association inAugust of 1978, was such transfer valid?"
In order to answer your question, we must examine the pertinent statutes in effect when a district was dissolved or disorganized and annexed in 1968. Title 70 O.S. 7-4 (1961) provided for the disposition of property and specifically provided that:
  ". . . the district to which it is annexed shall become the owner of all the property and other assets of the disorganized district and shall be liable for the current debts and other obligations of such disorganized district and said district shall also acquire title to and provide for permanent custody of all individual scholastic and other permanent records relating to each pupil who was previously enrolled in the annexed district." Emphasis added
It is clear from the above quoted statute in effect and thereby controlling at the time a school district was disorganized that all property and other assets of the annexed school district became the property of the annexing school district and the School Board of the annexed school district lost all power to dispose of said property.
It is, therefore, the opinion of the Attorney General that from andafter the date of disorganization and annexation of a school district,during the year of 1968, the annexing district or districts possessedsole authority to dispose of all property formerly held by the annexeddistrict.
JAN ERIC CARTWRIGHT, ATTORNEY GENERAL OF OKLAHOMA
PATRICIA R. DEMPS, ASSISTANT ATTORNEY GENERAL